In a proceeding pursuant to CPLR article 78, inter alia, to compel respondents to (1) accord petitioners their proper seniority credits for purposes of layoffs and (2) reinstate them if teachers with less seniority have been retained, petitioners appeal from a judgment of the Supreme Court, Westchester County, entered July 2, 1976, which dismissed the petition. Judgment affirmed, with $50 costs and disbursements. Petitioners were part-time teachers at their own request. It cannot be said that the failure to grant them credit, for seniority purposes, for such part-time service was illegal, arbitrary or capricious. In view of our determination, we do not reach the question of the applicability of subdivision 1 of section 3813 of the Education Law to the fact pattern here. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.